Judgment and order affirmed, with costs. All concur, except Crosby, P. J., who dissents and votes for reversal on the law and facts and for granting a new trial on the ground that the court should have charged the request that in order to render the defendant liable, the interference with travel must be dangerous, unusual or exceptional and different from the conditions ordinarily and generally brought about by the winter weather prevalent in the locality. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present —■ Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.